37 F.3d 1507NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Susan SECOMB, Defendant-Appellant.
No. 94-30046.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 13, 1994.*Decided Sept. 21, 1994.

Before:  BROWNING, WRIGHT, and CANBY, Circuit Judges.


1
MEMORANDUM**


2
We are unable to distinguish the facts in this case from those in  United States v. Depew, 8 F.3d 1424 (9th Cir.1993), which was decided after the district court's denial of the motion to suppress in this case.  Secomb's conviction is therefore REVERSED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3